        Case 2:19-cv-01729-GMB Document 45 Filed 04/13/21 Page 1 of 6                      FILED
                                                                                  2021 Apr-13 AM 11:09
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

REYNA ISABEL RENTERIA                      )
RODRIGUEZ,                                 )
                                           )
       Plaintiff,                          )
                                           )
v.                                         )   Case No. 2:19-cv-1729-GMB
                                           )
KENNETH T. CUCCINELLI, et al.,             )
                                           )
       Defendants.                         )

                          MEMORANDUM OPINION

      Before the court are the Motions for Summary Judgment filed, respectively,

by Defendants and Plaintiff. Docs. 31 & 32. The motions have been fully briefed,

and the court has considered the evidence and arguments set forth by both parties.

Docs. 31, 32 & 36–38. The parties have consented to the jurisdiction of a United

States Magistrate Judge pursuant to 28 U.S.C. § 636(c). Doc. 24. For the reasons to

follow, Plaintiff’s motion is due to be denied and Defendants’ motion is due to be

granted because the court does not have jurisdiction over this dispute.

                          I. STANDARD OF REVIEW

      A federal court must have subject matter jurisdiction. See Steel Co. v. Citizens

for a Better Env’t, 523 U.S. 83, 94 (1998). Jurisdiction is conferred only by the

Constitution or by statute. Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375,

377 (1994). “It is to be presumed that a cause lies outside this limited jurisdiction,
        Case 2:19-cv-01729-GMB Document 45 Filed 04/13/21 Page 2 of 6




and the burden of establishing the contrary rests upon the party asserting

jurisdiction.” Id. (internal citations omitted).

      The Administrative Procedure Act (“APA”) provides jurisdiction for federal

courts to review a “final agency action for which there is no other adequate remedy

in a court.” 5 U.S.C. § 704. A court may set aside an agency decision if it finds the

decision to be “arbitrary, capricious, an abuse of discretion, or otherwise not in

accordance with law.” 5 U.S.C. § 706(2)(A). “That standard provides the reviewing

court with very limited discretion to reverse an agency decision and is exceedingly

deferential.” Mathews v. USCIS, 458 F. App’x 831, 833 (11th Cir. 2012) (internal

quotation marks and citations omitted).

                II. FACTUAL AND PROCEDURAL HISTORY

      Plaintiff Reyna Isabel Renteria Rodriguez entered the United States as a

nonimmigrant visitor on August 6, 2002. R. at 1. She was authorized to stay until

February 5, 2003, but remained in the United States after that date. R. at 1. From

October 16, 2013 to October 15, 2015, Rodriguez qualified for the Deferred Action

for Childhood Arrivals (“DACA”) program, which permitted her to stay in the

United States but did not “confer or alter any immigration status.” Doc. 31 at 26.

Rodriguez continued to receive DACA protection from October 30, 2015 to October

29, 2017. Doc. 31 at 29. Her current period of DACA protection remains valid from

May 20, 2019 to May 19, 2021. Doc. 31 at 31.


                                            2
        Case 2:19-cv-01729-GMB Document 45 Filed 04/13/21 Page 3 of 6




      On October 19, 2017, Rodriguez filed a Form I-485, Application to Register

Permanent Residence or Adjust Status, with United States Citizenship and

Immigration Services (“USCIS”), seeking to become a lawful permanent resident

(“LPR”). R. at 1. USCIS administratively closed her application on April 9, 2019,

but reopened it for continued processing on January 30, 2020. R. at 1. USCIS denied

Rodriguez’s application because she had “failed to maintain continuously a lawful

status, and [was] not in lawful immigration status on the date [she] filed [her] Form

I-485.” R. at 1. USCIS notified Rodriguez that she could not appeal the decision but

could renew her application for adjustment of status before an Immigration Judge if

she is placed in removal proceedings. R. at 2.

      Rodriguez filed her Amended Petition for Mandamus on March 6, 2020,

seeking judicial review of USCIS’s decision. Doc. 17. She argued that USCIS’s

reasons for denying her application were inadequate and that USCIS failed to

provide her procedural due process when it reopened her application sua sponte.

Doc. 17 at 2–5. Rodriguez then moved for summary judgment on the same grounds

on August 31, 2020. Doc. 31. In the Amended Petition, Rodriquez named as

defendants Kenneth T. Cuccinelli, USCIS Acting Director; Denise Frazier, USCIS

Montgomery District Director; and William Barr, Attorney General of the United

States. The court later substituted Attorney General Merrick Garland for former

Attorney General William Barr as a defendant in this action. Doc. 44.


                                         3
         Case 2:19-cv-01729-GMB Document 45 Filed 04/13/21 Page 4 of 6




                                       III. DISCUSSION

       In their motion for summary judgment, Defendants argue that this court lacks

jurisdiction over Rodriguez’s claims because she has not exhausted her

administrative remedies.1 Doc. 32 at 1. Defendants’ argument succeeds only if

USCIS’s denial was not a “final agency action” under 5 U.S.C. § 704, because

“judicial review is not available until ‘an aggrieved party has exhausted all

administrative remedies expressly prescribed by statute or agency rule.’” Ibarra v.

Swacina, 628 F.3d 1269, 1269 (11th Cir. 2010) (quoting Darby v. Cisneros, 509 U.S.

137, 146 (1993)). In Ibarra, id. at 1270, the Eleventh Circuit held that a plaintiff

seeking review of USCIS’s denial of her I-485 application had not exhausted her

administrative remedies because she was “currently in removal proceedings [and

had] another opportunity to obtain adjustment of status.” 2 But the court demurred

on the question of “whether we have jurisdiction under the APA if the alien has not

yet been placed in removal proceedings.” Id. at 1270 n.2.

       Thus, the unsettled question before the court is whether it has jurisdiction to


1
  Defendants also argue that this court does not have jurisdiction under 8 U.S.C. § 1252(a)(2)(B).
Doc. 32 at 12. However, 8 U.S.C. § 1252(a) provides for and limits judicial review of final
removal orders. Guerrero-Lasprilla v. Barr, 140 S. Ct. 1062, 1067 (2020). Because USCIS’s
denial was not a final removal order, § 1252(a)(2)(B) does not apply. Defendants also argue that
USCIS’s decision was not arbitrary or capricious and did not otherwise violate the APA. Doc. 32
at 12. Because the court finds that it does not have jurisdiction over this matter, it will not address
the merits of USCIS’s denial.
2
  Under immigration regulations, a noncitizen cannot appeal the denial of an application for
adjustment of status but may renew her application if and when she is placed in removal
proceedings. 8 C.F.R. § 245.2(a)(5)(ii).
                                                  4
        Case 2:19-cv-01729-GMB Document 45 Filed 04/13/21 Page 5 of 6




review USCIS’s denial of Rodriquez’ application for adjustment of status when the

agency has not yet placed her in removal proceedings. The federal courts of appeals

are split on this question. Compare McBrearty v. Perryman, 212 F.3d 985, 987 (7th

Cir. 2000) (holding that the plaintiffs had not exhausted their administrative

remedies because they could appeal the decision if and when they were placed in

removal proceedings), and Cardoso v. Reno, 216 F.3d 512, 518 (5th Cir. 2000)

(same), with Pinho v. Gonzales, 432 F.3d 193, 200–04 (3d Cir. 2005) (holding that

the plaintiff had exhausted his remedies because there was no appeal available to

him until he was placed in removal proceedings), and Cabaccang v. USCIS, 627

F.3d 1313, 1317 (9th Cir. 2010) (same).

      The APA mandates exhaustion of agency remedies by permitting judicial

review only of “final agency action[s] for which there is no other adequate remedy.”

5 U.S.C. § 704. This statutory scheme makes no allowance for the exercise of

judicial discretion even if the outcome may be unjust. Therefore, in keeping with

the plain language of the statute, this court strictly applies the statutory exhaustion

requirement. See McBrearty, 212 F.3d at 987; Cardoso, 216 F.3d at 518. Here,

Rodriguez cannot exhaust her remedies until she asks an Immigration Judge to

review her application for adjustment of status, if and when USCIS initiates removal

proceedings. See Mendez v. Cuccinelli, 467 F. Supp. 3d 1249, 1257–58 (S.D. Fla.

2020) (holding that the plaintiff had not exhausted her remedies until she challenged


                                          5
        Case 2:19-cv-01729-GMB Document 45 Filed 04/13/21 Page 6 of 6




USCIS’s denial in removal proceedings).         Until that time, USCIS’s denial of

Rodriguez’ application is not a final agency action, and this court has no jurisdiction

to review it.

                                IV. CONCLUSION

      Accordingly, Plaintiff’s Motion for Summary Judgment (Doc. 31) is due to

be denied, and Defendants’ Motion for Summary Judgment (Doc. 32) is due to be

granted.

      A final judgment will be entered separately.

      DONE and ORDERED on April 13, 2021.


                                     _________________________________
                                     GRAY M. BORDEN
                                     UNITED STATES MAGISTRATE JUDGE




                                          6
